EXHIBIT 10.2





RESTRICTED STOCK UNIT AGREEMENT
 
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of
________________, is between CULP, INC., a North Carolina corporation (the
“Corporation”), and_________________ (“Recipient”).
 
Background Statement
 
The Corporation desires to grant to Recipient Restricted Stock Units (the
“Units”) pursuant to the Culp, Inc. 2015 Equity Incentive Plan (the “Plan”). 
Capitalized terms used but not defined in this Agreement shall have the meanings
given to them in the Plan.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, the parties hereby agree as follows:
 
Section 1. Grant of Units.  The Corporation hereby grants to Recipient ______
Units, ______ of which shall vest in accordance with Section 2(a) herein (the
“Time-Based Units”) upon a final determination by the Compensation Committee
(the “Committee”) of the satisfaction of the vesting conditions set forth herein
and the number of Time-Based Units that have vested in connection therewith; and
______ of which shall vest in accordance with Section 2(b) herein (the
“Performance-Based Units”) upon a final determination by the Committee of the
satisfaction of the vesting conditions set forth herein and the number of
Performance-Based Units that have vested in connection therewith.  Each
Time-Based Unit shall entitle Recipient to receive, upon vesting thereof in
accordance with this Agreement and the Plan, one (1) share of common stock, par
value $0.05 per share, of the Corporation (“Common Stock”).  Each
Performance-Based Unit shall entitle Recipient to receive, upon vesting thereof
in accordance with this Agreement and the Plan, up to ______ shares of Common
Stock.  Except as permitted by the Plan, the Units may not be assigned, pledged,
hypothecated or transferred in any manner.  Recipient shall not have, with
respect to any Units, any rights of a shareholder of the Corporation, including
without limitation any right to vote as a shareholder of the Corporation or any
right to receive distributions from the Corporation in respect of the Units.
 
Section 2. Vesting.
 
(a) Time-Based Units.  Except as may otherwise be provided in the Plan or this
Agreement, the Time-Based Units shall vest in the amounts set forth below:


On _______________, 20__        ___________ shares of Common Stock
 
(b) Performance-Based Units.  Except as may otherwise be provided in the Plan or
this Agreement, the Performance-Based Units shall vest in the amounts set forth
below, depending upon the Cumulative Operating Income of the Corporation, as
follows



--------------------------------------------------------------------------------

 
Level
Cumulative
Operating Income
Number of Shares
 
     
Entry Point (Threshold)
$____________ or below
0
Target
$____________
______
Maximum
$____________
                  ______
     



For Cumulative Operating Income amounts that are between the levels shown above,
a pro rata number of shares will be awarded, calculated on a straight-line
basis.
 
[The number of Performance-Based Units vested and shares awarded shall further
be subject to the TSR moderator provisions contained in this paragraph.  The
number of shares to be awarded as determined above shall be adjusted as
follows:  (1)  if the Total Shareholder Return of the Corporation’s Common Stock
during the Performance Period is, when compared to the Total Shareholder Returns
of each company in the Peer Group Companies during the same period, within the
top __% of the Total Shareholder Returns for the Peer Group Companies, the
number of shares to be awarded shall be increased by __%; provided, however,
that in no event will the provisions of this paragraph result in the issuance of
more than ______ shares per Performance-Based Unit; (2) if the Total Shareholder
Return of the Corporation’s Common Stock during the Performance Period is, when
compared to the Total Shareholder Returns of each company in the Peer Group
Companies during the same period, within the bottom __% of the Total Shareholder
Returns for the Peer Group Companies, the number of shares to be awarded shall
be decreased by ___%; and (3) if the Total Shareholder Return of the
Corporation’s Common Stock during the Performance Period is, when compared to
the Total Shareholder Returns of each company in the Peer Group Companies during
the same period, between the __ and __ percentile of the Total Shareholder
Returns for the Peer Group Companies, there shall be no adjustment to the number
of shares to be awarded.]1
 
(c) The Units will vest, and the associated number of shares will become
issuable by the Corporation, upon final determination by the Committee of the
number of Units that have vested and shares issuable in connection therewith
pursuant to the terms set forth in this Agreement and the Plan.


(d) Notwithstanding the foregoing, all unvested Units (at the rate of one (1)
share of Common Stock per Unit for Time-Based Units and at the number of shares
at the Target level set forth above with respect to Performance-Based Units)
shall immediately vest upon:


(i) the termination by the Corporation of the employment of Recipient without
Cause or by reason of the death or Disability of Recipient; or
 
(ii) Recipient’s employment is terminated by the Corporation in anticipation of
a Change of Control, or





--------------------------------------------------------------------------------

1 Applies only to awards for Named Executive Officers (NEOs).


2

--------------------------------------------------------------------------------

 
(iii) Recipient is employed by the Corporation or an affiliate thereof at the
time a Change of Control occurs, and at any time during the three-year period
following such Change of Control (provided that the Units granted hereunder and
related shares have not otherwise vested),
 
(1) Employee’s employment is terminated by the Corporation or an affiliate
thereof for any reason other than for death, Disability or Cause, or
 
(2) Employee terminates his/her employment for Good Reason within one year
following the initial existence of the conditions giving rise to such Good
Reason.
 
Section 3. Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated below:
 
“Cause” shall mean (i) the commission by Recipient of a felony (or crime
involving moral turpitude); (ii) theft, conversion, embezzlement or
misappropriation by Recipient of funds or other assets of the Corporation or its
Subsidiaries or any other act of fraud with respect to the Corporation or its
Subsidiaries (including without limitation the acceptance of bribes or kickbacks
or other acts of self-dealing); (iii) intentional, grossly negligent or unlawful
misconduct by Recipient that causes significant harm to the Corporation or its
Subsidiaries; or (iv) repeated instances of intoxication with alcohol or drugs
while conducting business during regular business hours.
 
“Change of Control” shall have the meaning given to such term in the Plan.  In
addition, for an award that vests according to Cumulative Operating Income of a
Division, “Change of Control” shall be deemed to have occurred upon consummation
of a sale of all or substantially all of the assets of such Division by the
Corporation to an unaffiliated third party.
 
“Cumulative Operating Income” shall mean the total Operating Income of the
Corporation, excluding extraordinary and non-recurring items including
restructuring and related charges, goodwill or fixed asset impairment charges,
prepayment fees on debt, other extraordinary charges or credits, and the effects
of acquisitions, for the [three] fiscal years beginning ____________ and ending
____________ (the “Performance Period”).
 
“Disability” shall have the meaning given to such term in the primary disability
benefit plan of the Corporation in which Recipient participates.  In the absence
of any such plan, “Disability” shall mean any physical or mental impairment that
renders Recipient unable to perform the essential functions of Recipient’s job
with the Corporation and its Subsidiaries for a period of at least 120 days,
either with or without reasonable accommodation.  At the Corporation’s request,
Recipient shall submit to an examination by a duly licensed physician who is
mutually acceptable to the Corporation and Recipient for the purpose of
ascertaining the existence of a Disability, and shall authorize the physician to
release the results of Recipient’s examination to the Corporation.
 
“Good Reason” shall mean, without Employee’s express written consent, the
existence of any of the following conditions unless such conditions are fully
corrected within thirty days after Employee notifies the Corporation of the
existence of such conditions as hereinafter provided:


3

--------------------------------------------------------------------------------



(a) a material diminution in Employee’s authority, duties or responsibilities;


(b) a material diminution in the authority, duties or responsibilities of the
supervisor to whom Employee is required to report, including a requirement that
Employee report to a Corporation officer or employee instead of reporting
directly to the Corporation’s board of directors;


(c) a material diminution in Employee’s Base Salary, other than as a result of
across-the-board salary reductions similarly affecting all management personnel
of the Corporation; or


(d) a material change in the geographic location at which Employee must
regularly perform services for the Corporation.


Employee shall notify the Corporation that he/she believes that one or more of
the conditions described above exists, and of his/her intention to terminate
employment for Good Reason as a result thereof, within sixty days after the time
that he/she gains knowledge of such conditions.  Employee shall not deliver a
notice of termination of employment for Good Reason until thirty days after
he/she delivers the notice described in the preceding sentence, and Employee may
do so only if the conditions described in such notice have not been fully
corrected by the Corporation.
 
“Operating Income” shall mean operating income as calculated and disclosed on
the Corporation’s financial statements for the fiscal years in question.
 
“Performance Period” shall mean the period over which Cumulative Operating
Income is measured, as set forth in the definition of Cumulative Operating
Income above.
 
[“Peer Group Companies” shall mean the list of peer companies approved and used
by the Committee to analyze the Corporation’s pay practices and compensation
levels, as in effect as of the date of the Committee’s approval of the grant of
Units set forth herein and identified in Exhibit A attached hereto; provided,
however, that if any company identified on Exhibit A is no longer used by the
Committee as a peer company as of the last day of the Performance Period because
such company is no longer a public company at such time, then such company shall
be excluded from the Peer Group Companies for purposes of this Agreement.]2
 
[“Total Shareholder Return” (TSR) shall mean the total value at the end of a
specified period of a hypothetical $100.00 investment, made at the beginning of
the specified period, in a stock or index, including increases in trading value
and all dividends paid during the specified period of time.]3



--------------------------------------------------------------------------------

2 Applies only to awards for NEOs.
3 Applies only to awards for NEOs.


4

--------------------------------------------------------------------------------

 
Section 4. Settlement.
 
(a) As soon as reasonably practicable following a determination by the
Corporation that all or part of the Units have vested pursuant to the terms of
this Agreement, the Corporation shall issue as provided in 4(b) below, shares of
Common Stock with respect to all such Units that have vested.  Such shares of
Common Stock shall not be treated as issued and outstanding until such shares
have been issued by the Corporation in accordance with all applicable laws and
the Corporation’s bylaws and articles of incorporation.  Any certificate(s)
evidencing shares of Common Stock shall bear such legends as the Corporation
shall determine to be necessary to comply with all laws, including all
applicable federal and state securities laws.  All such shares of Common Stock
issued pursuant to this Agreement shall be fully paid and nonassessable.


(b) Such shares shall be issued as follows:


(i) _________% of such shares (rounded to the nearest whole share) shall be
issued directly to the Recipient; and


(ii) _________% of such shares (rounded to the nearest whole share) to
Recipient’s Account under the Culp, Inc. Deferred Compensation Plan for Certain
Key Employees (“Deferred Compensation Plan”), to be held and administered in
accordance with the terms and conditions of the Deferred Compensation Plan and
such other terms and conditions as the Corporation may establish in order to
comply with legal requirements or otherwise.  Recipient understands and agrees
that Recipient must also enter this election in the enrollment website for the
Deferred Compensation Plan, in accordance with the terms of such plan.  If such
election is not so entered by Recipient within 30 days from the date of this
Agreement, the deferral election in this subparagraph (ii) will be null and
void, and 100% of the shares of Common Stock to be distributed hereunder will be
issued directly to Recipient upon vesting under subparagraph (i) above,
notwithstanding the percentage shown in subparagraph (i).


Section 5. Forfeiture.  All Units that do not vest pursuant to Section 2 shall
automatically be cancelled and forfeited by Recipient effective as of the
earlier to occur of (a) with respect to the Performance-Based Units, the first
day after the end of the Performance Period (to the extent that Cumulative
Operating Income for the Corporation is not sufficient to cause such
Performance-Based Units to vest pursuant to the terms of this Agreement),
(b) the termination by Recipient of his/her employment with the Corporation or
its Subsidiaries for any reason or (c) the termination by the Corporation of
Recipient’s employment with the Corporation or its Subsidiaries for Cause (each
such event being referred to herein as a “Forfeiture Event”).  Upon the
occurrence of a Forfeiture Event, all unvested Units shall automatically,
without further action by the Corporation or Recipient, be cancelled and
forfeited.
 
Section 6. Tax Matters.
 
(a) Recipient shall promptly pay to the Corporation all federal, state and local
income, social security and payroll taxes of any kind required by law to be
withheld with respect to the vesting of any Units and the issuance of shares of
Common Stock in respect thereof.  Subject to the approval of the Committee,
Recipient may elect to satisfy this obligation by having the Corporation
withhold shares of Common Stock that would otherwise be issued to Recipient with
respect to any Units that have vested, which shares of Common Stock shall have a
Fair Market Value (as of the date that the amount of the withholding requirement
is to be determined) equal to the amount of such withholding requirement.  If
Recipient fails to make such payments as required (whether in cash or having
shares of Common Stock withheld), the Corporation shall, to the extent permitted
by law, have the right to deduct from any payment of any kind otherwise due to
Recipient all federal, state and local income, social security and payroll taxes
of any kind required by law to be withheld with respect to the vesting of Units
and the issuance of shares of Common Stock in respect thereof.


5

--------------------------------------------------------------------------------



(b) Notwithstanding anything in this Agreement to the contrary, if a Change of
Control occurs and if Recipient is entitled under any agreement or arrangement
(including, without limitation, this Agreement) to receive compensation that
would constitute a parachute payment (including, without limitation, the vesting
of any rights) within the meaning of Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”) but for the operation of this sentence, then
the amount of all such payments shall be reduced, as determined by the
Corporation, to the extent necessary to cause the aggregate present value of all
payments in the nature of compensation to Recipient that are contingent on a
change in the ownership or effective control of the Corporation, or in the
ownership of a substantial portion of the assets of the Corporation, not to
exceed 2.99 times Recipient’s “base amount,” all within the meaning of Section
280G of the Code and the regulations promulgated thereunder.  The parties intend
for the immediately preceding sentence to be interpreted and applied so as to
prevent Recipient from receiving, with respect to a Change of Control, an excess
parachute payment within the meaning of Section 280G of the Code.


Section 7. Clawback.  If the Corporation’s reported financial or operating
results become subject to a material negative restatement, the Committee may
require the Recipient to pay to the Corporation an amount corresponding to each
award to the Recipient under this Agreement, or otherwise return such Units or
Common Stock, that the Committee determines would not have been vested or paid
if the Corporation’s results as originally published had been equal to the
Corporation’s results as subsequently restated; provided that any requirement or
claim under this Section must be made, if at all, within five years after the
date the amount claimed was originally vested or paid, whichever is later.
 
In the alternative, the Committee may require Recipient to repay or return
compensation awarded hereunder pursuant to such rules as may be adopted from
time to time pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act, to the extent applicable.  By acceptance of any award
or Units hereunder, Recipient expressly acknowledges and agrees that any and all
Units or Common Stock, as well as the equivalent cash value thereof with respect
to any and all such Units or Common Stock, that have become vested, exercised,
free of restriction or otherwise released to and/or monetized by or for the
benefit of the Recipient or any transferee or assignee thereof (collectively,
the “Award-Equivalent Value”), are and will be fully subject to the terms of any
policy regarding repayment, recoupment or clawback of compensation now or
hereafter adopted by the Corporation in response to the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, rulemaking of the
Securities and Exchange Commission or otherwise.  Recipient acknowledges and
agrees that any such policy will apply to any and all Units or Common Stock, and
Award-Equivalent Value in accordance with its terms, whether retroactively or
prospectively, and agrees to cooperate fully with the Corporation to facilitate
the recovery of any Units or Common Stock and/or Award-Equivalent Value that the
Committee determines in its sole discretion is required to be recovered pursuant
to the terms of such policy.
 
6

--------------------------------------------------------------------------------



The obligations of Recipient to make payments or return Common Stock under this
Section are independent of any involvement by such Recipient in events that led
to the restatement.  The provisions of this Section are in addition to, not in
lieu of, any remedies that the Corporation may have against any persons whose
misconduct caused or contributed to a need to restate the Corporation’s reported
results.
 
Section 8. Miscellaneous.
 
(a) Governing Law.  This Agreement shall be construed, administered and governed
in all respects under and by the applicable internal laws of the State of North
Carolina, without giving effect to the principles of conflicts of laws thereof.


(b) Entire Agreement; Amendment and Waiver.  This Agreement and the Units
granted hereunder shall be subject to the terms of the Plan, which hereby is
incorporated into this Agreement as though set forth in full herein.  Recipient
hereby acknowledges receipt of a copy of the Plan.  This Agreement and the Plan
reflect the entire agreement between the parties hereto and supersede any prior
or contemporaneous written or oral understanding or agreement regarding the
subject matter hereof.  This Agreement may not be modified, amended,
supplemented or waived except by a writing signed by the parties hereto, and
such writing must refer specifically to this Agreement.


(c) Assignment; Binding Effect.  Except as permitted by the Plan, this Agreement
and the Units granted hereunder may not be assigned, pledged, hypothecated or
transferred by Recipient in any manner.  This Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of and be enforceable by the
heirs, successors and assigns of the parties hereto; provided, however, that
this provision shall not permit any assignment in contravention of the terms
contained elsewhere herein.


(d) No Right to Employment.  Nothing in this Agreement shall confer on Recipient
any right to continue in the employ of the Corporation or any of its
Subsidiaries.


(e) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
this Agreement by facsimile or other electronic device shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by facsimile or
other electronic device shall also deliver an original executed counterpart of
this Agreement, but the failure to deliver an original executed counterpart of
this Agreement shall not affect the validity, enforceability and binding effect
of this Agreement.


7

--------------------------------------------------------------------------------



(f) Notices.  Any notice hereunder to the Corporation shall be addressed to the
Corporation’s principal executive office, Attention: Compensation Committee, and
any notice hereunder to Recipient shall be addressed to Recipient at his/her
last address in the records of the Corporation, subject to the right of either
party to designate at any time hereafter in writing a different address.  Any
notice shall be deemed to have been given when delivered personally, one (1) day
after dispatch if sent by reputable overnight courier, fees prepaid, or three
(3) days following mailing if sent by registered mail, return receipt requested,
postage prepaid and addressed as set forth above.


[Signature page is the next page.]


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.





 
CULP, INC.,
  a North Carolina corporation 
                      By:
          Name:
        Title:
                                    RECIPIENT
                                         



9

--------------------------------------------------------------------------------


EXHIBIT A
 
Peer Group Companies
 
[_______]
 


10